Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 3-17 are pending.  
Priority
Instant application 17019817, filed 9/14/2020 claims priority as follows:

    PNG
    media_image1.png
    95
    422
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from the IDS received 1/23/2022 have been considered unless marked with a strikethrough.
Response to Applicant Argument/Amendment
	With respect to the amendment, Applicant cites paragraphs [00032] and [00064] as providing support for the amendment.  Additional paragraphs of support for the 5 membered rings includes paragraphs [00068]-[000104] where 5 membered rings are shown in each of the 4 ring locations.  Thus, the amendment has been considered and a new matter rejection is not made because the specification supports the instant amendment.
	After reconsideration, the improper Markush rejection is withdrawn in view of Applicant arguments.

	However, this rejection is reapplied in view of amendment under 103.  See rejection below.
	In view of the amendment, the 102 rejection over the ‘429 publication is withdrawn.  However, the rejection is reapplied in view of the amendment under 103.  See rejection below.
New Rejection Necessitated by Amendment
Claim Rejection 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 3, 13-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-20110137431 (“the ‘431 publication”, made of record on the IDS). 
Examiner expanded his search to compounds with Au as the metal.
The ‘431 publication teaches:

    PNG
    media_image2.png
    172
    211
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    182
    197
    media_image3.png
    Greyscale
and all the compounds on page 19-24.  The compounds are used for:

    PNG
    media_image4.png
    415
    566
    media_image4.png
    Greyscale
.
	Further, the ‘431 publication teaches a genus such as:

    PNG
    media_image5.png
    229
    249
    media_image5.png
    Greyscale
.
	Further, the variables Y 3a-3e or 4a-4e can be NR6a or CR6b which can be hydrogen or optionally substituted alkyl.  In the case where R6a and R6b are hydrogen or unsubstituted alkyl or substituted alkyl without a halogen this reads on the claims.  In the response to the improper Markush, Applicant argued that these structurally similar compounds have similar properties.
	The ‘431 publication fails to teach an example that anticipates the claim.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B applies.  One skilled in the art could start from a known specie and substituted alternative groups taught to be structurally similar.  Thus, one could start with the halogen substituted species and remove the halogens based on the teachings of the genus.  Any substitution or no substitution (hydrogen) would read on the instant claims.  Further, 
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Claim(s) 1, 3, 11, 13-17 is/are rejected under 35 U.S.C. 103 and being unpatentable over WO-2011137429 (“the ‘429 publication”, made of record on the IDS).
This rejection applies to an expanded specie.
The ‘429 publication teaches:

    PNG
    media_image6.png
    283
    501
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    174
    205
    media_image7.png
    Greyscale

where n = 0 or 1 for use in devices [0001]-[0002].
In addition, see the species at [0059]-[0065].  For example:

    PNG
    media_image8.png
    172
    241
    media_image8.png
    Greyscale
wherein R3 and R4 = substituted C1 alkyl.
With respect to claim 11, the ‘429 publication teaches (Y1b can be zero (see claim 1)) in the following subgenii:

    PNG
    media_image9.png
    601
    501
    media_image9.png
    Greyscale
.
Further, the 5-membered ring examples above do not contain a halogenated alkyl.
	Examples shown above teach unsubstituted 5 membered rings and alkyl substituted 5 membered rings pointing to the preferred nature of at least these substitutions.
	The ‘429 publication fails to teach and anticipatory specie.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B applies.  One skilled in the art could start from a known specie and substituted alternative groups taught to be structurally similar.  Thus, one could start with the halogen substituted species and remove the halogens based on the teachings of the genus or the preferred embodiments.  Any substitution or no substitution (hydrogen) would read on the instant claims.  Further, structurally similar compounds are expected to have similar properties and the art teaches a genus linking the compounds within the scope as having similar properties.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Conclusions
	No claims allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622